Citation Nr: 1449117	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  12-01 468	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to a total disability rating for compensation based on individual unemployability. 

2.  Entitlement to rating in excess of 30 percent for post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and his counselor


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel
INTRODUCTION

The Veteran served on active duty from February 1966 to January 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied the Veteran's claim for a rating in excess of 30 percent for PTSD and his claim for TDIU.  

In April 2014, the Veteran was afforded a videoconference hearing pursuant to the provisions of 38 U.S.C.A. § 7107(e).  During this hearing, the undersigned Veterans Law Judge was located in Washington, D.C., and the Veteran was located at the RO.  

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in the Virtual VA file reveals the transcript from the April 2014 hearing and VA outpatient treatment reports dated through February 2013.  The Veteran's VBMS file does not contain any documents at this time.  
  
The decision with respect to entitlement to TDIU is set forth below.  The claim for an increased rating for PTSD requires additional development and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran has education, by way of a General Education Development (GED) degree, through four years of high school and occupational experience as a machinist; he has reported that he became too disabled to work in 2011.  

2.  Service connection is in effect for prostate cancer, rated as 60 percent disabling; PTSD, rated as 30 percent disabling; tinnitus, rated as 10 percent disabling; coronary artery disease, rated as 10 percent disabling; and coronary artery bypass graft scarring, rated noncompensable; the service connected disabilities combine to be 80 percent disabling, and special monthly compensation has also been granted for the loss of use of a creative organ.  

3.  The record includes opinions from VA mental health professionals finding that the Veteran is unable to secure or follow a substantially gainful occupation as a result of PTSD.   

CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for TDIU are met.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 4.3, 4.16 (2013).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

In view of the favorable outcome of the issue decided herein, compliance with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012) need not be discussed with respect to this issue. 

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the U. S. Court of Appeals for Veterans Claims (Court) held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

The Board notes that it has reviewed all of the evidence of record with an emphasis on the evidence relevant to the decision adjudicated herein.  Although there is an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the claim for TDIU. 

TDIU may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  If there is only one service connected disability, this disability should be rated at 60 percent or more, if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service connected disability to bring the combination to 70 percent or more.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a). 

The ultimate question of whether a Veteran is capable of substantial gainful employment is not a medial one; that determination is for the adjudicator.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  As such, the focus of the examiner is not on whether the Veteran is unemployable due to his service-connected disabilities but the functional impairment caused solely by his service-connected disabilities.  VBA Fast Letter 13-13 (June 17, 2013).   

Service connection is in effect for prostate cancer, rated as 60 percent disabling; PTSD, rated as 30 percent disabling; tinnitus, rated as 10 percent disabling; coronary artery disease, rated as 10 percent disabling; and coronary artery bypass graft scarring, rated noncompensable.  The service connected disabilities combine to be 80 percent disabling, and special monthly compensation has also been granted for the loss of use of a creative organ.  

From the above, there is one service connected disability rated over 40 percent and the combined disability rating is in excess of 70 percent; as such, the schedular criteria set forth under 38 C.F.R. § 4.16(a) are met.  Therefore, the matter for consideration is whether, due to service connected disabilities, the Veteran is unable to secure or follow a substantially gainful occupation. 

Briefly by way of background, the Veteran has education, by way of a GED degree, through four years of high school and occupational experience as a machinist.  He has reported, to include in his VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) filed in February 2012 and at the hearing before the undersigned, that he became too disabled to work in 2011.  

In his VA Form 21-8940 filed in February 2012, the Veteran reported that he could not work anymore due to an extremely difficult relationship he had with his boss and due to hypervigilance.  The Veteran's wife testified that the primary problem in terms of the Veteran's ability to work was his PTSD, reporting that the Veteran "would come home daily in a rage telling me about all the incidents that occurred at work.  How he had such a difficulty controlling himself . . . like I said, the rage was daily."  

Lending support to the lay statements and testimony as to the impact of PTSD upon employment are statements from VA mental health professionals indicating that due to problems with getting along with others, as well as other symptoms of PTSD, the Veteran is not employable.  In this regard, the Veteran's counselor testified to the undersigned that even when compliant with medication, the Veteran is not able to obtain or keep gainful employment.  To this end, he stated that he "fail[s] to see how he could tolerate the stress of a job for any length of time.  He can hardly tolerate a group [therapy session] for an hour and a half."  Also supporting a conclusion that the Veteran is unemployable due to PTSD is the following opinion from a VA psychiatrist after an evaluation in September 2012:  

It is my considered medical opinion that it is at least as likely as not [that] he will never be employed again.  He is unable to tolerate the routine emotional stressors of a competitive workplace due to his severe chronic PTSD.  

Unless the preponderance of the evidence is against a claim, it cannot be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  From the above, and while there is some evidence that is negative to the claim (see eg. April 2012 VA psychiatric examination report and May 2012 addendum opinion, noting generally that that the Veteran's psychiatric problems result from a personality disorder in addition to his PTSD and finding that he was not unemployable due solely to PTSD), it cannot be said that the preponderance of the evidence is against the claim for TDIU; as such, all reasonable doubt has been resolved in this combat decorated Veteran's favor, and service connection for TDIU is warranted.  Id, 38 C.F.R. § 4.3; See Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("[b]y requiring only an 'approximate balance of positive and negative evidence' to prove any issue material to a claim for [V]eterans benefits, 38 U.S.C. § 5107(b), the nation, 'in recognition of our debt to our [V]eterans,' has 'taken upon itself the risk of error' in awarding such benefits.")  

ORDER

Entitlement to TDIU is granted, subject to the legal authority governing the payment of compensation benefits.

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed with respect to the clam for an increased rating for PTSD to ensure that there is a complete record upon which to decide this claim so that the Veteran is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

The Veteran was last afforded a VA compensation examination to assess the severity of his service connected PTSD over two and half years ago in April 2012, and the Veteran's representative argued in January 2014 that this examination was too old to adequately rate the severity of the Veteran's PTSD.  Given the above, and testimony from the Veteran at the hearing before the undersigned suggesting a possible increase in symptoms of PTSD since the April 2012 VA examination, the Board finds the current record to be inadequate to determine the proper rating to be assigned for the service connected PTSD.  As such, a new VA examination is necessary to determine the current severity of the Veteran's service connected psychiatric disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Finally, prior to arranging for further examination, and to ensure that the record before the examiner is complete and that all due process requirements are met, the AOJ will also be requested below to afford the Veteran another opportunity to present information and/or evidence pertinent to the matter that is being remanded.   

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any outstanding VA [the record currently reflects VA outpatient treatment reports dated through February 5, 2013, that are contained in the Virtual VA file] or non-VA treatment records.  After securing any necessary authorization from him, obtain all records that the Veteran identified.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  After completion of the requested development with respect to obtaining additional records, arrange for a VA examination to assess the severity of the service connected PTSD.  Examination findings should be reported to allow for evaluation of psychiatric disabilities under 38 C.F.R. § 4.130, Diagnostic Code 9411.  In addition, the examiner should assign a Global Assessment of Functioning (GAF) score reflecting the severity of the service connected psychiatric symptoms.  

The examiner should set forth all examination findings and any psychological or psychiatric testing results, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

3.  To help avoid future remand, the AOJ must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the AOJ is to re-adjudicate the claim for an increased rating for PTSD.  To the extent this does not result in a full grant of all benefits sought in connection with this claim, the Veteran and his representative should be issued a supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


